Citation Nr: 0033061	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  98-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot 
disorder (claimed as residuals of jungle rot).

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for an upper back 
disorder.

5.  Entitlement to service connection for a right ulnar nerve 
disorder, including claimed as secondary to an upper back 
disorder.

6.  Entitlement to service connection for a rash on the 
thighs.

7.  Entitlement to service connection for an ulcer disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from September 1965 to 
September 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The regulation governing the award of service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended during the pendency 
of this appeal.  64 Fed. Reg. 32807 (June 18, 1999).  The new 
version of the regulation is effective from March 7, 1997, 
and hence, as this claim was still pending on that date, the 
revised version must be considered, Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), which was not done when the RO 
last adjudicated the claim by supplemental statement of the 
case in February 2000.  One of the changes to section 
3.304(f) stipulates that an award of service connection for 
PTSD depends on whether there is medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), which 
the Board observes is a reference to a diagnosis made on the 
criteria set forth in the DSM-IV.  In lieu of the fact that 
additional evidentiary development will be required, to 
include stressor-verification development, as set forth 
below, the Board believes that the RO should have the 
appellant examined by VA in order to determine whether he has 
a DSM-IV diagnosis of PTSD based on his reported stressors 
and a complete review of all the evidence in the claims file.

The Board notes that precedent holdings of the United States 
Court of Appeals for Veterans Claims (the Court) issued 
during the pendency of this appeal provide additional 
guidance for the adjudication of claims for service 
connection for PTSD, particularly, with respect to non-combat 
stressors, at issue in this case.  See e.g. Patton v. West, 
12 Vet. App. 272 (1999) (verification of non-combat 
stressors); Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(sufficiency of information to verify stressors); Cohen v. 
Brown, 10 Vet. App. 128 (1997) and Moreau v. Brown, 9 Vet. 
App. 389 (1996).

In the Patton case, the Court found error in the Board's 
decision because the Board did not discuss the special 
evidentiary procedures for PTSD claims based on non-combat 
stressors.  With regard to combat service/stressor 
verification, the record does not reflect that the appellant 
received any individual awards or decorations for valor, 
combat experience or combat injuries, nor are there official 
military documents verifying that he had a combat 
occupational specialty such as rifleman, mortarman, etc., to 
establish that he engaged in combat with the enemy.  Where a 
veteran-claimant did not serve in combat or the stressor is 
not related to combat, his lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  West (Carelton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor, 
and special development procedures are required pursuant to 
the M21-1.  38 C.F.R. § 3.304(d), (f); VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, Section 5.14(c) (Feb. 20, 
1996).

Although the appellant provided stressor accounts in 
statements dated in February 1998 and October 1998, some of 
which are combat-related while others are non-combat based 
(for example, witnessing death of American servicemen killed 
when a bomb hit their truck (combat) and the rape/mutilation 
death of a Vietnamese girl (non-combat)), the record reflects 
that the RO did not have the benefit of review of his service 
personnel records which, in light of the Court's precedent 
holdings cited above, makes it necessary to address the 
matter of whether there is sufficient corroboration of the 
appellant's stressors upon completion of the special 
development procedures under M21-1, Part III, Sec. 5.14(c) 
for non-combat stressors, and upon completion thereof, 
further medical development to determine whether any 
"behavioral changes" that occurred at or close in time to 
the alleged stressor incidents could possibly indicate the 
occurrence of one or more of the alleged in-service 
stressors, as described in detail in the M21-1.  With respect 
to the issue of stressor-verification, it is noted that in 
Suozzi, the Court expressly held that a veteran need not 
prove "every detail" of an alleged stressor.  Id. at 311.  
In addition, in Moreau, the Court stated that credible 
supporting evidence of a stressor may be obtained from 
service records or "other sources."  Id. at 395.

With respect to the other disorders for which service 
connection is claimed, review of the file shows that the 
appellant has not been specifically examined for compensation 
purposes, and hence, the Board finds that VA's duty-to-assist 
obligation under newly amended law affords him the right to 
be scheduled for VA compensation examinations, to include a 
determination as to whether he currently has disabilities 
resulting from the disorders claimed as service connected.  
See generally 38 C.F.R. § 3.103 (2000).

Finally, the Board notes that additional medical records may 
be pertinent to the proper adjudication of the appellant's 
claim.  In a statement dated in August 1998, the appellant 
indicated that he had claim pending with the Social Security 
Administration (SSA).  In light of the fact that additional 
development is needed in this appeal, the RO should obtain 
all records that SSA has on the appellant, and request that 
he provide a detailed account of his medical treatment 
provided in the post service period, and, if indicated by his 
response, action should be taken to obtain such records.  The 
requisition and consideration of all available medical 
records that might be relevant to an issue on appeal is 
necessary for the adjudication of the case.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. §§ 5103(a), 7104(a) (West 1991).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to a claim 
filed for disability benefits by the 
appellant.  The RO should obtain copies 
of award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning any claims/appeals filed by 
the appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.  The RO shall inform the veteran 
if the VA is unable to secure any of the 
relevant records sought. 

2.  The RO should contact the appellant 
and request the names and addresses of 
all VA and/or private physicians and/or 
medical facilities where he has received 
medical treatment for his PTSD, feet, 
right knee, upper back, right arm, thigh 
rash and ulcer, which have not already 
been associated with the record.  All VA 
records identified should be obtained 
pursuant to established procedures.  With 
regard to the private records, after 
securing appropriate releases from the 
appellant, attempts to secure copies of 
records pertaining to any indicated 
private physicians should be undertaken.  
All records received in response to the 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.  The RO shall inform the 
veteran if the VA is unable to secure any 
of the relevant records sought.

3.  In addition, the RO should contact 
the appellant and inform him that may 
submit any other corroborating evidence 
he may have pertaining to alleged 
stressors experienced during his war-time 
tour of duty in Vietnam, both combat and 
non-combat related.  The appellant should 
be advised that a meaningful research of 
his stressors will require him to provide 
the "who, what, where and when" of each 
stressor.  Further, the RO should inform 
the appellant that he may submit any 
other evidence to verify his alleged 
stressors from military as well as 
nonmilitary sources.  The RO should 
assist the appellant in obtaining such 
evidence, as appropriate.  In connection 
with this development, the RO should 
ensure that all appropriate special 
development procedures mandated by M21-1, 
Section 5.14(c) for verification of non-
combat stressors is fully accomplished 
and documented in the claims folder, to 
include issuance of the special 
development letter to the appellant 
advising him of the steps necessary to 
verify his non-combat stressors.

4.  Further, in connection with the 
development of the PTSD claim, the RO 
should contact the National Personnel 
Records Center (NPRC) and request 
complete, legible copies of all personnel 
records which pertain to the appellant's 
service in the Marine Corps from 
September 1965 to September 1969.  All 
attempts to secure these records should 
be undertaken, to include referrals to 
all potential custodians of his service 
records in the event NPRC is unable to 
locate these records.  All records 
received in response to the above 
inquiries should be associated with the 
claims folder.  The RO shall inform the 
veteran if the VA is unable to secure any 
of the relevant records sought.

5.  The RO also should request 
verification of the appellant's reported 
stressors with the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).  USASCRUR should attempt to 
verify any detailed stressor information 
provided by the appellant.  All 
documents, correspondence, reports or 
statements obtained or generated as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.

6.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  In 
rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  If 
official service records or alternative 
records discussed in M21-1, Part III, 
Sec. 5.14c corroborate the appellant's 
allegations of stressors occurring, the 
RO should specify that information.  The 
RO should also indicate whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors and if so should 
decide whether this evidence needs the 
interpretation by a clinician.  See M21-
1, Part III, 5.14c (9).  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

7.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.
Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

8.  In addition, the RO should schedule 
the appellant for appropriate VA 
examinations for the purpose of 
addressing the nature and etiology of the 
other disorders for which service 
connection is being sought, as listed on 
the title page of this REMAND.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, each examining VA 
physician(s) should determine whether the 
appellant has any diagnosed disorder(s) 
of the feet (claimed a jungle rot 
residuals), right knee, upper back, right 
ulnar nerve, skin (claimed as rash) and 
stomach (claimed as ulcer), and if so, 
render opinions addressing whether it is 
at least as likely as not that any 
current disability for the disorders 
claimed was incurred in or aggravated 
during the appellant's period of active 
duty military service between September 
1965 and September 1969.  As regards any 
right ulnar nerve disorder found, the 
physician should also address whether it 
is at least as likely as not that such a 
disorder is related to any diagnosed 
upper back disorder.  The physician(s) 
should also discuss any other affirmative 
evidence that would indicate that the 
appellant is not suffering from one or 
more of these disorders.  The VA 
physician(s) must fully consider the 
appellant's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  Detailed reasons and bases 
for all diagnoses and opinions reached 
should be provided.  The report of 
examination(s), including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

9.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

10.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.

11.  After completion of the above, the 
RO should readjudicate the issues on 
appeal with consideration given to all of 
the evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  The 
readjudication of these issues must be on 
a de novo basis as the well-grounded 
claim requirement is no longer part of 
the statutory scheme governing veterans 
benefits.  Further, the readjudication of 
the PTSD claim must be in accord with the 
revised version of 38 C.F.R. § 3.304(f), 
as amended effective from March 1997.  
The RO should also carefully consider the 
benefit of the doubt rule as to each 
issue, and in this regard, if the 
evidence is not in equipoise the RO 
should explain why.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

12.  The appellant is hereby informed 
that he should assist the RO, to the 
extent possible, in the development of 
his claim, and that failure to cooperate 
or to report for any scheduled 
examination may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


